Citation Nr: 1136120	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for residuals of a strain of the lumbar spine.  

2.  Entitlement to a disability rating greater than 40 percent for the residuals of a strain of the lumbar spine on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis under 38 C.F.R. § 4.16(b) due to the service-connected residuals of a strain of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for a rating in excess of 40 percent for the service-connected residuals of an in-service strain of the lumbar spine. 

As support for his claim, the Veteran testified at a Decision Review officer (DRO) hearing at the RO in June 2007.  A copy of the transcript from this hearing has been associated with the record.

In his January 2006 notice of disagreement (NOD) and in October 2006 and June 2007 statements, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled for March 2008, and the Veteran was so notified in February 2008.  However, he failed to report at his scheduled time and thus far has not offered an explanation for his absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

In the June 2009 Informal Brief of Appellant in Appealed Case (Brief), the Veteran's representative has raised the issue of service connection for pain in the Veteran's arms, shoulders, and hips, indicated as chronic pain, arthritis, and spinal stenosis.  See the Brief pgs. 9-10.  These issues have not been developed for appellate review and, accordingly, are referred to the agency of original jurisdiction (AOJ) for appropriate action.  

This case previously reached the Board in August 2009.  At that time, the Veteran's claims for a rating in excess of 40 percent and for TDIU due to the service-connected residuals of a strain of the lumbar spine were remanded for further development.  The case has been returned to the Board for further appellate consideration.  

In this decision, the Board will proceed with adjudication of the issue of entitlement to a disability rating in excess of 40 percent for the residuals of a strain of the lumbar spine on a schedular basis.  The Board acknowledges the recent decision in Rice v. Shinseki, which held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  See 22 Vet. App. 447, 453-54 (2009).  However, having determined that a referral for an extra-schedular evaluation is necessary pursuant to 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b), as discussed below, the Board is remanding the TDIU and increased rating issues for consideration of an extra-schedular evaluation by the Director of Compensation and Pension Service.  The remand to the AOJ will be accomplished via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a strain of the lumbar spine do not exhibit incapacitating episodes having a total duration of at least six weeks during any twelve month period on appeal.

2.  The residuals of a strain of the lumbar spine, even with consideration of the Veteran's complaints of pain and other functional loss, do not cause the Veteran to experience any ankylosis or the equivalent thereof.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for the residuals of a strain of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the AOJ to the Veteran dated in July 2005 and August 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for a higher rating for the residuals of an in-service strain of the lumbar spine; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March and May 2006, and August 2009 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  

Concerning the fact that the claim on appeal is one for an increased rating for the service-connected residuals of an in-service strain of the lumbar spine, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the United States Court of Appeals for Veterans Claims (Court) held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated that decision, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

As noted above, the Veteran was provided with general notice as to the requirements for an increased rating in the July 2005 notice letter.  Furthermore, the Veteran and his representative have submitted evidence to VA that shows that the Veteran is aware of the general criteria for proving a claim for an increased rating.  See the Veteran's December 2005 statement, December 2006 substantive appeal (VA Form 9), the June 2007 DRO hearing transcript, and the June 2009 Brief submitted by the Veteran's representative.  Finally, the December 2005 rating decision, the May 2006 statement of the case (SOC), the September 2007 and December 2010 supplemental SOCs (SSOCs), and the August 2009 notice letter have all provided the Veteran with a review of the specific criteria which have been used to decide the Veteran's rating for his service-connected residuals of a strain of the lumbar spine.  Given this record, any error in notice has been in the provision of notice in excess of that required by the governing law.  Therefore, the Veteran has clearly received all required notice to enable him to participate in his claim, and there is no error in the content of his VCAA notice.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Concerning the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary VCAA notice prior to initially adjudicating his claims in April 2006, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The Federal Circuit Court has held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending additional relevant notice in March and May 2006 and August 2009 by readjudicating the case by way of the May 2006 SOC, and the September 2007 and December 2010 SSOCs.  In particular, the December 2010 SSOC has followed final notice letter provided in August 2009.  Therefore, since the AOJ has cured the timing error and as the Veteran has not challenged the sufficiency of his notice, the Board finds that VA has complied with the duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudications.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured VA treatment records, four VA medical examinations, relevant Social Security Administration (SSA) records, and private treatment records identified by the Veteran.  The Veteran has submitted personal statements and hearing testimony.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that all necessary records have been obtained by the AOJ.

Compliance with Prior Board Remand

The Board is also satisfied as to substantial compliance with the prior remand directives of August 2009.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands).  The Board concludes that the remand directives relevant to the issues remaining on appeal have been substantially complied with, sufficient to allow for review of the claim for an increased rating on a schedular basis although the extra-schedular ratings are being returned for further development.

First, the Board remanded the Veteran's claim for the AOJ to provide the Veteran with the appropriate VCAA notice for a claim for an increased rating which was compliant with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. at 43-44.  Again, the Board notes that the Federal Circuit Court has subsequently found that specific notice for an increased rating as articulated by the Court is not necessary.  Even so, the August 2009 letter from the AOJ accomplished this requirement, such that this directive has been fully complied with.  

Second, the AOJ was to obtain the Veteran's current medical treatment records as identified by the Veteran as well as all current VA medical treatment records.  The Veteran's current VA medical treatment records were obtained in August 2009.  Furthermore, the private treatment records identified by the Veteran in September 2009 were obtained in March 2010, and current SSA records were obtained in July 2010, such that all relevant medical records have been obtained.

Third, the Board also requested that the Veteran be provided current VA medical examinations.  The AOJ was to provide the Veteran with appropriate VA neurological and orthopedic examinations of his low back to address the complete manifestations of his residuals of a strain of the lumbar spine.  The Veteran was provided with such examinations in September 2010, including the initial neurological and latter orthopedic examinations.  The examiners addressed the full range of the current manifestations of the Veteran's residuals of a strain of the lumbar spine, including any relationship between his currently diagnosed degenerative spine disorders, as well as functional effects of his service-connected residuals of a strain of the lumbar spine on the Veteran's employment and activities of daily living.  As such, the examinations provided have adequately addressed the Veteran's disability and fulfilled the requirements of the August 2009 Board remand.  38 C.F.R. § 4.2 (a VA medical examination must be adequate for rating purposes).  

Finally, the Board requested that the AOJ provide a final adjudication after complying with the remand directives and prior to returning the claim to the Board.  This was accomplished through the SSOC of December 2010.  Therefore, as the AOJ has provided all necessary notice, obtained all of the relevant records, provided the Veteran with a complete VA medical examinations and opinions, and provided a final AOJ adjudication of the Veteran's claims; the Board concludes that the all of the remand directives regarding the claim for an rating in excess of 40 percent for the service-connected residuals of a strain of the lumbar spine on a schedular basis have been complied with.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claims has been met and no further remand or development of the Veteran's claims is necessary.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The lumbar spine disorder on appeal arises from the claim for an increased rating received by the AOJ in June 2005.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claims have has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, June 2004) until VA makes a final decision on the claim.  See Hart; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis - A Rating in Excess of 40 percent for the Veteran's Residuals of a Strain of the Lumbar Spine

Historically, the Veteran was granted service connection for the residuals of an in-service strain of the lumbar spine in a September 1992 rating decision and assigned a 10 percent disability rating.  Subsequently, a June 2004 rating decision by the AOJ increased the Veteran's rating for the service-connected the residuals of an in-service strain of the lumbar spine to 40 percent disabling under application of Diagnostic Code 5237.  38 C.F.R. § 4.71a.  The Veteran applied for an increased rating in June 2005.  

The Veteran's representative has asserted that the Veteran's residuals of an in-service strain of the lumbar spine should be considered to include the subsequently developed degenerative disc disease, spinal stenosis, and radiculopathy affecting the left leg.  See the June 2009 Brief.  In this regard, historically the Veteran was awarded service connection in a September 1992 rating decision for the residuals of a lumbosacral strain due to the showing of a history of back strain in service while playing basketball in January 1985 and subsequent treatment in May 1988, and on the basis of a July 1992 VA medical examination which found that the Veteran experienced painful residuals of this injury, including pain radiating down the right leg.  A subsequent x-ray report records that the Veteran had begun to experience degenerative changes in his lumbar spine in November 1994, and subsequent medical records document ongoing treatment for this disorder.  At the VA orthopedic examination provided in August 2007, the examiner indicated that the Veteran's degenerative disc disease and degenerative arthritis had "no association" with his service-connected residuals of an in-service strain of the lumbar spine.  The examiner noted that this opinion was supported by the medical literature that did not support finding such a link.

As noted above, in part to address this very issue, the Board remanded the Veteran's claim for further review by VA medical examiners.  In September 2010, the Veteran was provided with a VA neurological examination and a VA orthopedic examination.  The VA neurological examination was provided first.  After examining the Veteran and reviewing the evidence of record, the examiner indicated that the Veteran experienced "cervicalgia and lumbago resulting from [a] MVC [motor vehicle crash] in 2005 and degenerative spine and disc disease at those levels."  The examiner noted that degenerative spine and disc disease are exceedingly common in the population at large and increase with age, and that the medical literature did not provide evidence that a strain causes, predisposes, or accelerates a later degenerative disc disease.  As such, the examiner concluded that the Veteran's degenerative disease was therefore unlikely to be related to his service-connected residuals of an in-service strain of the lumbar spine.  The VA neurological examination report was then reviewed by a VA orthopedic examiner, who also examined the Veteran and reviewed the evidence of record.  The September 2010 VA orthopedic examiner reviewed the VA neurological examiner's findings, and the basis for those findings.  The orthopedic examiner further noted that a strain is an injury to the soft tissues of the spine, and that at the Veteran's original VA medical examination of July 1992, the Veteran's spine x-rays were normal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (a degenerative disorder such as arthritis as due to trauma must be established by x-ray evidence).  The examiner further noted that the Veteran's degenerative disorder did not develop until some years after the Veteran's discharge from service.  The examiner concluded that it is "more likely than not" that the Veteran's "degenerative changes of the spine are physiologic age-related changes with probably exacerbation secondary to the motor vehicle accident in 2005 at which time he indicated that his low back condition worsened."  The examiner also noted a likely genetic component to the Veteran's degenerative condition.  

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As stated by the Court, credibility and weight are the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this regard, the opinions provided by the VA medical examinations of August 2007 and September 2010, have been provided with a rationale grounded in the facts of record and the examiners' medical expertise.  Therefore, the competent medical evidence of record indicates that the Veteran's current degenerative disorders of the spine are separate from his service-connected residuals of an in-service strain of the lumbar spine.  

However, the VA medical examinations of September 2010 were unable to differentiate any limitation of range of motion or incapacitating episodes due to his service-connected residuals of an in-service strain of the lumbar spine and his subsequent nonservice-connected degenerative disorder of the spine.  When it is not possible to separate the effects of the service-connected condition versus a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Therefore, the Board will address the effects of the Veteran's lumbar spine disability collectively without attempting to separate the effects of the Veteran's spine disorders in terms of limitations to the range of motion of his spine and incapacitating episodes.  

However, the Board also acknowledges that there has been an extensive history of radiculopathy affecting the Veteran's lower extremities.  The Veteran was initially indicated to be experiencing pain radiating down the right leg at his July 1992 VA orthopedic examination.  In November 1994, another VA orthopedic examination noted right lower extremity radiating pain and numbness.  Then, a November 2001 VA orthopedic examination noted right lower extremity radiating pain.  The earliest evidence of actual treatment for left lower extremity radiculopathy dates from a VA medical treatment record dated January 2004, and a March 2004 VA orthopedic examination noted radiating pain and numbness affecting the left lower extremity.  The Veteran's VA medical subsequent treatment records show periodic complaints of left leg radiculopathy.  In addition, at the August 2005 VA orthopedic examination, the examiner noted that the Veteran had a history of "2.5 years" of pain radiating down the left lower extremity.  The Veteran also provided credible evidence of pain radiating down his left leg in his June 2005 claim, December 2006 VA Form 9, and the June 2007 DRO hearing transcript, see also the June 2009 Brief.  As such, the Veteran is clearly experiencing lower extremity radiculopathy.  

However, at the time of the August 2007 VA orthopedic examination, the examiner indicated that the Veteran's radiculopathy was "referable to the paraspinal musculature of the lumbar region and posterior down the left leg," and indicated that the Veteran's radiculopathy was directly associated with his degenerative disorder, and not to his service-connected residuals of a strain of the lumbar spine.  The Veteran's radiculopathy was again thoroughly reviewed by the VA neurological examination conducted in September 2010.  At that time, the examiner found that the Veteran's lower extremity radiculopathy was due to impingement of the spinal canal and left nerve root due to the Veteran's degenerative spine disorder, and indicated that this was unrelated to his service-connected residuals of a strain of the lumbar spine.  This conclusion was also endorsed by the September 2010 VA orthopedic examination, which indicated that the current manifestations of the Veteran's back disorders were due to "post-service intercurrent causes" which were unrelated to his service-connected residuals of a strain of the lumbar spine.  Therefore, the medical evidence of record clearly indicates that the Veteran's radiculopathy is a manifestation of his nonservice-connected degenerative disorder and is not related to his service-connected residuals of a strain of the lumbar spine.  As such, the Veteran's lower extremity radiculopathy is clearly separable from his service-connected residuals of a strain of the lumbar spine, and the Board concludes that a separate rating for lower extremity radiculopathy is not warranted.  See Mittleider v. West, 11 Vet. App. at 182.  

In this case, the Veteran's residuals of an in-service strain of the lumbar spine are properly considered under Diagnostic Code 5237, as this is the rating code designated for the Veteran's residuals of an in-service strain of the lumbar spine.  38 C.F.R. § 4.71a.  The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's claim on appeal was received in October 2007, subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

As of September 26, 2003, the Veteran's residuals of a strain of the lumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).  

As of September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine affords the Veteran:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003).  

Upon a complete review of the evidence of record, the Board finds that the Veteran's residuals of an in-service strain of the lumbar spine do not merit a rating in excess of 40 percent.  With regard to incapacitating episodes due to the Veteran's lumbar spine disorder, there is no objective evidence of any incapacitating episodes for the appeal period.  The Veteran has not asserted that he has experienced incapacitating episodes lasting at up to six weeks during this period, nor do any of the medical treatment records contain evidence of incapacitating episodes lasting at least six weeks due to the Veteran's service-connected residuals of an in-service strain of the lumbar spine.  In fact, the evidence indicates that no physician prescribed bed rest at any time during the period on appeal for his low back disorder.  See, e.g., the August 2007 and September 2009 VA orthopedic examinations.  Therefore, the record does not present evidence which would allow for a rating in excess of 40 percent based on incapacitating episodes lasting at least six weeks sufficient to allow for an increased rating of 60 percent at any time during the appeal period.  

Regarding orthopedic manifestations of his disorder, the Veteran has been provided with multiple VA orthopedic examinations over the course of his claim.  Shortly after his initial claim for a rating in excess of 40 percent for his residuals of an in-service strain of the lumbar spine, the Veteran was provided with a VA orthopedic examination in August 2005.  At this time, the examiner noted that the Veteran had flexion of 60 degrees, with pain and bracing needed when he "comes up."  After repetitive motion, the Veteran's pain caused limitation of forward flexion to 28 degrees.  A subsequent September 2005 examination conducted in relation to an application for SSA disability benefits indicated that the Veteran experienced limitation of flexion of the lumbar spine to 45 degrees due to pain.  An August 2007 VA orthopedic examination found that the Veteran experienced limitation of flexion to 50 degrees.  However, the examiner did not find objective evidence of pain and could not provide further statements regarding limitation of motion without resorting to speculation.  A March 2008 private treatment record from C. Johnson, MD, indicated that the Veteran had 50 degrees of flexion of the dorsolumbar spine.  Finally, the VA orthopedic examination conducted in September 2010 found that the Veteran was limited to 50 degrees of flexion with pain throughout the range of motion.  

In reviewing the above, over the course of his claim, the Veteran has been found to be capable of movement of his spine.  As such, at no point during the appeal period do his residuals of an in-service strain of the lumbar spine manifest with impairment of the range of motion equivalent to unfavorable anklyosis of the thoracolumbar spine or of the entire spine sufficient to allow for a higher rating for his service-connected residuals of an in-service strain of the lumbar spine.  In this regard, ankylosis is defined as the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 68 (4th ed. 1987)).  Because the Veteran has been able to move his lumbar spine throughout the appeal period - although not with normal range of motion, by definition his lumbar spine is not immobile, such that a higher rating for limitation of motion is not warranted under application of Diagnostic Code 5237.  38 C.F.R. § 4.71a.

However, any review of a rating for a joint also requires a review of functional loss of use of the joint or joints associated with the service-connected disability.  In this regard, a June 2004 VA medical treatment record notes that the Veteran complained of pain rated at a 10, which affected his mobility, sleep, and work.  In November 2004, the Veteran indicated that his pain at that time was rated at a 4 out of a scale of 1-10.  In June 2005, the Veteran reported an increase in his back condition with increased pain radiation to his hips, knees, ankles, and feet.  At the August 2005 VA orthopedic examination, the examiner noted that the Veteran had left his work as a "nurse aid" due to his lumbar pain.  The examiner noted that the Veteran's pain was relieved by rest, but made worse by bending, stooping, lifting objects over 10 pounds, or riding in a car (requiring a rest after 45-60 minutes).  The Veteran indicated that his back pain was worse in the mornings due to stiffness, and that he experienced flare-ups up to 2-3 times per week depending on exertion.  The examiner noted that the Veteran performed his activities of daily living unassisted.  The Veteran did not use a cane, crutch, or assistive device but also indicated that when he moves fast he falls or stumbles.  The Veteran was also required to sit to put on his pants.  Finally, the examiner noted that the Veteran's deep tendon reflexes were slightly depressed.  As such, the examiner fully reviewed the Veteran's flare-ups and the functional effects on his employment daily living, but indicated that any statement regarding additional functional loss range of motion during flare-ups could not be provided without resorting to speculation.  

Later that month, the Veteran reported that the pain of his back disorder limited him physically and mentally, and limited his sexual activities.  He reported radiating pain, using a TENS (transcutaneous electrical nerve stimulation) unit and taking pain medication, but he was not interested in surgical treatment or stronger pain medication.  Another VA medical treatment record from the same month indicated that the Veteran reported a pain on a scale of 4-8 during the month out of 10.  

A September 2005 SSA examination noted that the Veteran experienced moderate orthopedic impairment, and could not do any work requiring repetitive bending at the waist or lifting more than 40 pounds, and he could not stand or walk for longer than six hours in a working day or more than 20 hours at a time.  An October 2005 SSA report indicated that the Veteran experienced chronic back pain with difficulty getting out of bed for at least 15 minutes some mornings, and that he could stand or walk for prolonged periods, nor could he lift more than 10 pounds.  A November 2005 private treatment record from the Mississippi Baptist Emergency Room indicated that the Veteran received emergency treatment for a strained or pulled muscle in his back.  A December 2005 VA medical treatment record notes that the Veteran was experiencing back pain, which was adequately addressed by his medication and TENS treatment.  

In a December 2005 statement, the Veteran indicated that his back disorder had gotten worse.  A VA medical treatment record dated in May 2006 noted a flare-up of the Veteran's back pain after a car accident.  In June 2006, VA medical treatment records record that the Veteran was issued a cane on that date.  A September 2006 VA medical treatment record indicated that the Veteran's pain had increased after a post-service car accident, and was not responding to rest, pain medication, or muscle relaxers.  In his December 2006 VA Form 9, the Veteran indicated that he was experiencing radiating pain and using a cane to walk, and also reported difficulty sleeping due to his back pain.  At his June 2007 DRO hearing, the Veteran reported experiencing pain in his neck and leg every morning.  He also reported pain radiating down his lower extremities and into his upper extremities after attempting physical therapy.  He indicated that he was not able to jog, that his neck, back, and leg hurt, and that his back affected his ability to sleep.

The August 2007 VA orthopedic examination indicated that the Veteran continued to take pain medications, but did not experience flare-ups, and did not use a cane or bracing device.  The Veteran was not aware how far he could walk, and reported some unsteadiness but had not fallen.  The examiner noted that the Veteran could no longer work as a clinical nurse's assistant due to his back pain, but he did not have problems with daily activities.  The examiner was unable to provide further evidence regarding functional effects during a flare-up without resorting to speculation.  

At a February 2008 SSA hearing, the Veteran indicated that he performed certain household chores, but was unable to take the garbage out, lift more than 10 pounds, stand for more than 2 hours, or ride in a car for a long period of time, and that he is in pain every day.  He indicated that his back pain was at its worst in the morning (8 out of 10), but medication helped (decreased pain to 5).  The Veteran indicated that he could not stoop or crawl, but could bend over some, and that he last worked in August 2005.  A March 2008 SSA medical report from Dr. Johnson indicated that the Veteran was unable to work due to his low back pain, and that he was unable to climb a ladder, be on his feet for more than five hours a day or more than thirty minutes without resting, and unable to sit more than five hours a day or more than fifteen minutes without getting up.  Dr. Johnson noted that the Veteran could walk without external support but made use of cervical traction, a TENS unit, a brace, and a cane.  Then, a June 2008 decision by an SSA Administrative Law Judge indicated that the Veteran had the "residual functional capacity of lift/carry 10 pounds; stand/walk for 2 hours in an 8 hours workday and sit for 6 hours in an 8 hours workday."

Further, October 2007 and April 2009 VA medical treatment records continued to note treatment for pain related to the Veteran's low back.  Finally, the September 2010 VA neurological examination noted that the Veteran was unable to walk more than 1-2 blocks, and used a cane as well as a TENS unit and a brace.  The September 2010 VA orthopedic examination noted that the Veteran reported chronic low back pain with varying severity and morning pain and stiffness.  The Veteran reported being unable to sit or walk for long.  His low back pain had interfered with his employment and his ability to engage in sexual relations.  The Veteran walked with a minimal limp and was able to stand erect.  The Veteran's range of motion elicited grimaces and grunting, but no additional functional loss after repetitive motion.  The Veteran was indicated as independent for his activities of daily living, but unable to engage in repetitive bending, heavy lifting, or prolonged periods of weight bearing.  The examiner noted that the Veteran showed objective evidence of pain on motion throughout the range of motion.  The examiner reported that he did not believe that the Veteran's service-connected residuals of a back strain manifested with additional functional loss due to flare-ups because the Veteran reported constant pain rather than intermittent flare-ups.  The Veteran also reported tenderness to even "light palpitation of the left lower lumbar region," but this was indicated as likely "non-physiologic."  The examiner also found that there was no evidence of muscle spasm or guarding sufficient to affect the Veteran's gait, or of abnormal spinal contour.

As such, the Board acknowledges that the Veteran has an extensive history of pain associated with his residuals of a strain of the lumbar spine with associated limitations of activities, and that this has caused difficulty standing or sitting for extended periods.  However, overall, the factors of functional loss reviewed above simply do not cause anything remotely approximating ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  Therefore, the attendant functional loss related to the Veteran's service-connected residuals of a strain of the lumbar spine simply do not allow the Board to award a rating in excess of 40 percent.  

In summary, the Board concludes that the preponderance of the evidence does not support a rating in excess of 40 percent for the Veteran's service-connected residuals of a strain of the lumbar spine.  In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Analysis - Staged Rating for the Veteran's Residuals of a Strain of the Lumbar Spine

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 510, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds the Veteran's symptoms have generally remained within the range of the disability rating currently assigned for the appeal period, such that a staged rating is inappropriate.


ORDER

A rating in excess of 40 percent for the Veteran's lumbar spine disorder is denied



REMAND

However, the Board is remanding the issues of TDIU and of an increased rating beyond 40 percent for residuals of a strain of the lumbar spine on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

The Board notes that the Veteran's representative has asserted in the August 2011 Brief that the AOJ did not adequately pursue the steps to develop a claim for TDIU or an extra-schedular rating for the Veteran's service-connected residuals of a strain of the lumbar spine.  In this regard, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The Court also recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries, 22 Vet. App. at 97.  In any event, the Court routinely vacates Board decisions based on this situation.  

In the August 2009 Board remand, the Board requested that the AOJ provide the Veteran with adequate VCAA notice to pursue a claim for TDIU.  This was supplied to the Veteran in a letter in August 2009.  The Veteran responded with the appropriate form in September 2009.  After this, the AOJ was to review the Veteran's claims for TDIU and for an increased rating beyond 40 percent for residuals of a strain of the lumbar spine on an extra-schedular basis, and submit these issues to the Director of Compensation and Pension service for review.  This has not been accomplished.  Therefore, the AOJ simply did not substantially comply with the Board's August 2009 remand directives for the issue of entitlement to a TDIU or entitlement to an extra-schedular rating beyond 40 percent for residuals of a strain of the lumbar spine.  

As indicated in the August 2009 remand, the Veteran and the evidence of record has raised the issue of entitlement to TDIU and of an increased rating beyond 40 percent for residuals of a strain of the lumbar spine on an extra-schedular basis.  There is competent evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities and also that his disability causes marked interference with his employment.  See the VA medical treatment record dated in June 2004, the VA orthopedic examinations of August 2005, August 2007, and September 2010, and the Veteran's SSA examinations and records dated in September and October 2005, and March 2008.  The Veteran has also submitted the evidence required to support a claim for TDIU.  See the Veteran's August 2009 TDIU claim.  As such, this evidence indicates that the Veteran may be unemployable or have marked interference with his employment due to his service-connected residuals of a strain of the lumbar spine.

The Veteran currently has the following service-connected disability:  the residuals of a strain of the lumbar spine rated at 40 percent.  Therefore, he does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  When, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Since there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected disability, a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  In addition, the Board concludes that referral of the increased rating claim to the Director of Compensation and Pension Service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted, as there is some evidence of "marked interference" with employment as discussed above.  The Board emphasizes entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations should be addressed on remand, since both have been reasonably raised by the evidence of record.  

The Board cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Director of Compensation and Pension Service for this special consideration.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.  In the present case, the Director of Compensation and Pension Service has not yet made this initial determination.  

In conclusion, the Board remands the issues of a TDIU and a higher initial rating for the residuals of a strain of the lumbar spine to the AOJ for referral to the Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.	Submit the claims for TDIU and a higher rating for the residuals of a strain of the lumbar spine to the Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R.
          §4.16(b) and 38 C.F.R. § 3.321(b).  

	An extra-schedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b), merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The extra-schedular evaluation must address both 38 C.F.R. 
          § 4.16(b) and 38 C.F.R. § 3.321(b).  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  

2.	Then, readjudicate the claims for TDIU and a higher rating for the residuals of a strain of the lumbar spine on an extra-schedular basis, in light of the additional evidence obtained.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


